 



Exhibit 10.20

AMENDMENT TO EMPLOYMENT AGREEMENT

     This Amendment, dated as of January 9, 2004 (this “Amendment”), to the
Employment Agreement, dated as of February 17, 1999 (the “agreement”), is
entered into between AptarGroup, Inc. a Delaware corporation (the “Company”),
and Emil Meshberg (the “Executive”).

     WHEREAS, the Company and the Executive desire to amend the Agreement in
order to modify certain terms of the Agreement as provided herein;

     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive hereby agree as follows:



        1. Section 3. Compensation , (e) Life Insurance of the Agreement is
amended by deleting the first sentence thereof and substituting therefore the
following sentence:       “During the Employment Period, the Company shall cause
Emson Research, Inc. at it’s cost, to provide the Executive with a term life
insurance policy with a Face Value of $1,200,000.”     2. In all other respects,
the Agreement, and previous Amendment, shall not be amended and shall remain in
full force and effect.

     IN WITNESS WHEREOF, the Company and the Executive have executed this
Amendment as of the date first above written.

            APTARGROUP, INC.
      By:   /s/ Stephen J. Hagge         Stephen J. Hagge             

            EXECUTIVE
         /s/ Emil Meshberg         Emil Meshberg             

